Citation Nr: 0529933	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  94-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 23, 
1992 for the award of a 100 percent disability evaluation for 
coronary artery disease with myocardial infarction and 
coronary artery bypass grafting residuals.

2.  Entitlement to an effective date prior to November 23, 
1992 for an award of entitlement to a total disability rating 
based upon individual unemployability due to service 
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by Regional Offices 
(RO) of the Department of Veterans Affairs (VA).  The Roanoke 
RO initially held jurisdiction in this case.  In pertinent 
part, a March 1993 decision denied a rating in excess of 30 
percent for the veteran's coronary artery disease.  In 
October 1993, the RO granted a 60 percent rating for coronary 
artery disease, and assigned a November 23, 1992 effective 
date of award. An April 1994 RO decision granted entitlement 
to TDIU, and assigned a November 16, 1993 effective date of 
award.  In August 1996, the veteran appeared and testified in 
Washington, D.C., before C.W. Symanski, who is the Veterans 
Law Judge rendering the final determination in these claims 
and was designated by the Chairman of the Board to conduct 
that hearing. 38 U.S.C.A. § 7102(b) (West 2002).  The Board 
remanded the claims to the RO in March 1997 for additional 
development. 

The veteran appeared at another hearing before the 
undersigned in November 1998.  Thereafter, the Columbia, 
South Carolina RO assumed jurisdiction over the case.  The 
Board remanded the claims to the RO in November 1999 and 
November 2003 for further development.  An RO rating decision 
dated April 2005 granted a 100 percent schedular rating for 
coronary artery disease effective to November 23, 1992.  As 
such, the increased rating claim previously before the Board 
is no longer on appeal as the benefits sought have been 
granted in full.  Additionally, the 100 percent schedular 
rating renders moot consideration of entitlement to TDIU for 
the time period subsequent to November 23, 1992, see 
VAOPGCPREC 6-99 (June 7, 1999), but entitlement to TDIU for 
the preceding time period remains in controversy.  The Board 
has rephrased the issues listed on the title page to reflect 
the current ratings in effect.


FINDINGS OF FACT

1.  The factual record demonstrates that, prior to November 
23, 1992, the veteran's service connected coronary artery 
disease did not preclude more than sedentary employment nor 
result in congestive heart failure or angina on moderate 
exertion.

2.  For the time period prior to November 23, 1992, the 
veteran was service connected for coronary artery disease 
status coronary artery bypass graft and myocardial 
infarction, rated as 30 percent disabling; recurrent right 
inguinal hernia, rated as 10 percent disabling; degenerative 
changes of the thoracic spine, rated as noncompensable; 
bilateral hearing loss, rated as noncompensable; bilateral 
varicosities, rated as noncompensable; prostatic hypertrophy, 
rated as noncompensable; and headaches rated as 
noncompensable.

3.  The veteran was not precluded from obtaining and 
retaining substantially gainful employment due to his 
service-connected disabilities prior to November 23, 1992.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 23, 
1992 for the award of a 100 percent disability evaluation for 
coronary artery disease with myocardial infarction and 
coronary artery bypass grafting residuals have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1992); 
38 C.F.R. §§ 3.400(o)(2), 3.155, 3.157 (2005).

2.  The criteria for an effective date prior to November 23, 
1992 for the award of entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.155, 
4.16, 4.25 (1992).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The veteran claims that he has been unemployable due to 
service connected disabilities, primarily his service 
connected coronary artery disease, prior to the effective 
date of award assigned.  He emphasizes that he has been 
determined permanently and totally disabled by the Social 
Security Administration (SSA) since April 17, 1992.  He also 
claims that, based upon his service connected disabilities, 
VA deemed him totally and permanently disabled since May 1, 
1992, for the purposes of waiving his payment of life 
insurance premiums with the U.S. Government Life Insurance 
program.

Briefly summarized, the veteran served on active duty from 
June 1956 to January 1978.  His Department of Defense Form 
214 identifies his military occupational specialties as an 
"International Politico- Military Affairs Officer" and a 
Comptroller.  His education includes a Bachelors of Science 
(BS) in Engineering at the U.S. Naval Academy and a Masters 
of Art (MA) in Political Science at the University of Brazil.  
He also has training at the Air War College, Air Command and 
Staff College, Squadron Officer School, and Special 
Investigations school.  He took courses in Economics of 
National Security, Law Enforcement-Corrections, Government 
Contracts, Administrative Officers and the Portuguese 
language.  His service medical records were significant for 
some abnormal electrocardiogram (ECG or EKG) readings, but he 
was not diagnosed with a cardiovascular disorder in service.

On his initial VA examination in November 1978, the veteran 
complained of pain and numbness of both upper arms and the 
chest upon exertion.  His symptoms lasted 5 minutes in 
duration, and were relieved by rest.  His physical 
examination demonstrated regular rate and rhythm of the heart 
without murmur or gallop.  A stress EKG was significant for a 
2-millimeter ST depression at a heart rate of 140.  He was 
given a diagnosis of mild coronary artery disease treated 
with Isordil and nitroglycerin (NTG).

By means of a rating decision dated March 1979, the RO 
granted service connection for coronary artery disease, and 
assigned an initial 30 percent rating effective to the date 
of claim.  The RO also granted service connection for 
recurrent right inguinal hernia with an initial 10 percent 
rating assigned, and service connection for benign prostate 
hypertrophy, bilateral varicosities, degenerative changes of 
the thoracic spine, headaches and bilateral hearing loss with 
non-compensable ratings assigned for each.  Of note, the RO 
also denied a claim for service connection for residuals of 
pulmonary embolus.

By means of a VA Form 21-4138 filing received in September 
1982, the veteran filed a claim for service connection for a 
left foot and leg disability which he noted had been 
diagnosed as a growth on his ankle.  His VA clinic records 
noted his treatment for a cystic mass with a small nodule on 
the left ankle.  The RO denied his claim for service 
connection for a cystic mass of the left ankle in an October 
1982 rating decision.

In pertinent part, the veteran next filed a claim for an 
increased rating for coronary artery disease by means of a VA 
Form 21-4138 filed on March 29, 1983.  At that time, he 
requested the RO to obtain records from a hospitalization at 
the Richmond VA Medical Center (VAMC).  Records from the 
Richmond VAMC reveal that the veteran underwent a 5-day 
period of inpatient treatment beginning on March 25, 1983 due 
to complaint of chest pain.  At that time, he described a 
history of infrequent episodes of exertional chest pain, 
usually in the left anterior chest, which radiated into the 
left arm.  His symptoms were usually relieved by three to 
five minutes of rest or sublingual nitroglycerin (NTG).  On 
the day of admission, he had three 20-30 minute episodes of 
substernal chest pain which were unrelieved by rest or NTG.  
His physical examination and laboratory testing were 
unremarkable, and his symptoms subsided with a prescription 
of Nifedipine.  He was discharged with a diagnosis of 
unstable angina and prescriptions of Nifedipine, Transderm, 
and NTG as needed (prn) for chest pain.

On April 13, 1983, the veteran was admitted to the Naval 
Hospital in Bethesda, Maryland, due to episodes of chest pain 
at rest which lasted 30 minutes in duration.  A cardiac 
catheterization was significant for three-vessel coronary 
artery disease.  He was discharged after 4-days of 
hospitalization with a diagnosis of coronary artery disease 
and continued prescriptions of Nifedipine and Transderm 
patch.  He was also instructed to diet and exercise as 
tolerated.

On April 19, 1983, the veteran reported to the emergency room 
at Potomac Hospital due to complaint of episodic, mildly 
severe chest pain which was not relieved by NTG.  At this 
time, he reported a two-day history of lethargy without 
definite dyspnea on exertion.  Following a work-up, he was 
given a diagnosis of acute myocardial infarction involving 
the high lateral wall, and transferred to the Bethesda Naval 
Hospital for further treatment.  On May 25, 1983, the veteran 
underwent coronary bypass grafting of the left anterior 
descending, posterior descending, the first obtuse marginal, 
and the first diagonal coronary arteries. His post-operative 
period demonstrated that all wounds healed without evidence 
of arrhythmias or perioperative infarction.  He was 
discharged on June 3, 1983, with prescriptions of Ascriptin 
and Vitamin C, and instructed in a regular, no salt added 
diet.  He was also to have follow-up visitations in the 
Thoracic Surgery Clinic and the Cardiology Service.

By means of a rating decision dated July 19, 1983, the RO 
awarded a 100 percent schedular rating for coronary artery 
disease with myocardial infarction and bypass surgery 
effective from April 19, 1983.  The RO also assigned a 
prospective rating of 30 percent to become effective August 
1, 1984.  A July 26, 1993 RO letter included the following 
explanation of its decision:

"A temporary 100% evaluation for your service-
connected heart condition has been assigned from 
4-19-83 through a period of convalescence to 8-1-
84, at which time the evaluation of this condition 
will return to 30% and your combined evaluation 
will return to 40%."

In October 1983, the veteran informed the RO that he 
disagreed with its October 1982 determination which denied 
service connection for a cystic mass of the left ankle.  The 
RO issued a Statement of the Case (SOC) in November 1983, but 
the veteran did not appeal this decision to the Board.

In February 1984, the veteran submitted an Income-Net Worth 
and Employment Statement (VA Form 21-527).  At that time, he 
reported post-service employment with the U.S. Air Force from 
January to April 1978 with total earnings of $8,000 and two 
weeks lost from illness, as a Consultant Independent 
Contractor from May to December 1978 with total earnings of 
$32,000 and 1 month lost from illness, and as a Manager at 
Lake Land'or POA from February to March 1982 with total 
earnings of $5,000.  He deemed himself to have become totally 
disabled.  He also reported the following reasons for his 
unemployability:

"I terminated self-employment as in Independent 
Contractor in 1979 because of my heart condition.  
I took the job as manager with Land'or POA to help 
out our homeowner's association with the explicit 
understanding it would be no longer than 90 days.  
Had I felt my physical condition would have been 
able to withstand the job, I would have taken it 
permanently."

In April 1984, the veteran underwent VA examination wherein 
he was clinically determined to have a "normal" examination 
of his cardiovascular system.  His peripheral circulation was 
noted as good, and an ECG was interpreted as "NORMAL."  An x-
ray examination was negative for heart enlargement, but did 
demonstrate a 6-cm. soft tissue mass in the left lower lobe 
for which a tomography was recommended for further 
evaluation.  He was given a diagnosis of coronary artery 
disease post-operative (PO) coronary artery bypass with "good 
results."

In a rating decision dated June 6, 1984, the RO denied a 
claim of entitlement to TDIU, and determined that "[n]o 
change" was warranted in the 30 percent evaluation to become 
effective on August 1, 1984.

On June 14, 1984, the RO received the tomography results 
which had been recommended to rule out (RO) the presence of a 
mass in the left lower lobe.  The tomography was interpreted 
as showing localized bulging of the posterior aspect of the 
left hemidiaphragm which was most likely due to eventration.  
The possibility of lipoma or myoma could not be excluded.

On June 29, 1984, the RO issued another rating decision 
reviewing the tomography results, and continued the denials 
for an increased rating and entitlement to TDIU.

In July 1984, the veteran submitted a Notice of Disagreement 
(NOD) with the RO's June 1984 decision.  The RO issued an SOC 
in September 1984, but the veteran did not appeal the 
decision to the Board.

In pertinent part, the veteran was seen at the emergency room 
at Mary Washington Hospital on November 22, 1990 after 
cutting his hand on a lawn mower blade.  Other than his 
history of cardiac bypass, but he reported being in "good 
health."  He was hospitalized at Mary Washington Hospital 
from December 18 to 19, 1990.  On admission, he reported 
being asymptomatic following his coronary artery bypass in 
1983 until the onset of numbness in his arm radiating to his 
chest and a pressure sensation in his chest one day prior to 
admission.  The examiner otherwise reported: "[b]etween then 
and now has had no problems, even despite rigorous yardwork.  
Today he noticed numb arms and chest pain with minimal 
exertion, walking around in the warehouse.  Previous to this 
he had been able to exert himself to the point of tiredness 
doing lawn work without symptoms."  He was given a principle 
diagnosis of unstable angina and a secondary diagnosis of 
coronary artery disease, and discharged for admission to the 
Bethesda Naval Hospital.

The veteran's follow-up records include the results from a 
December 1990 Bruce protocol stress test that demonstrated 
the veteran as attaining a workload of 7 METS before the 
onset of fatigue and dyspnea.  He did not have chest pain.  A 
stress test conducted in February 1991 showed that the 
veteran achieved a METS of 10.1 that was interpreted as 
showing a "[f]air exercise capacity."  An April 3, 1992 
clinic record recorded the veteran's report of chest pain on 
exertion treated with NTG.  He self-limited his activities, 
although his doctor did not specifically limit his activities 
and told him "just do what you can."  

The veteran filed a VA Form 21-4138 on January 14, 1991 that 
read as follows:

"In connection with my service-connected rating 
for coronary artery disease, I desire to reopen 
my claim for an increased rating as this 
condition has worsened.  I was hospitalized at 
Mary Washington Hospital, Fredericksburg, 
Virginia, on December 18 and 18, 1990.  Copy of 
final summary is attached.  I was then 
hospitalized at the National Naval Medical 
Center, Bethesda, Maryland, from December 19 to 
December 27, 1990.  Copies of these medical 
records are attached."

An RO rating decision dated February 1991 assigned a 100 
percent convalescence rating effective from December 18, 1990 
with return to a 30 percent schedular rating effective July 
1, 1991.

On June 17, 1991, the veteran filed a VA Form 21-4138 filing 
that stated as follows:

"Attached is current summary by the cardiologist 
who has been treating me since my December, 1990, 
heart attack.

It is requested that my service-connected rating 
for my heart condition (coronary artery disease) 
be re-evaluated, in light of the physician's 
comments, and maintained at its current rating 
beyond July 1, 1991."

The attached summary, prepared by Eugene S. Killeavy, M.D., 
provided impressions of (1) atherosclerotic cardiovascular 
disease status post anterior wall infarction 1983, status 
post four vessel coronary artery bypass grafting 1983, status 
post acute posterior wall myocardial infarction 1990; (2) 
preserved left ventricular function; and (3) functional class 
2 angina pectoris adequately controlled by medical 
management.  The summary report noted that the veteran 
recovered from his cardiac catheterization and did "quite 
well" following his discharge from hospitalization.  During 
an exercise thallium exercise treadmill test performed in 
January 1991, he had exercised to 90 percent of his maximum 
predicted heart rate off medications and experienced angina 
and dyspnea with exertion.  It was further noted that he was 
treated medically "and has done well since that time with 
functional class II symptoms while on medications."  On 
another Bruce protocol exercise treadmill test performed in 
February 1991 while on medications, the veteran had achieved 
10.1 METS without angina pectoris.

An RO rating decision dated June 1991 found no basis to 
change the prospective 30% assignment.  The veteran was 
notified of this decision by letter dated June 1991.

On November 23, 1992, the veteran filed a VA Form 21-4138 
requesting an increased rating of service connected 
disability due to a worsening in severity of his condition.  
In connection with his claim, he submitted a copy of an 
application for waiver of insurance premium payments through 
the National Service Life Insurance (NSLI) of the United 
States Government Life Insurance due to total permanent 
disability.  This application was filed at the Philadelphia, 
Pennsylvania, RO as the agency of original jurisdiction.  The 
application was not date stamped by the RO, but the veteran 
signed the application on June 10, 1992.  He indicated that 
his disability prevented full-time employment as of April 17, 
1992 having last worked for Ames Distribution Services on 
April 16, 1992.  His stated reason for termination of 
employment was "[f]acility closed."  A certification from 
his treating orthopedic physician noted major conditions of 
posterior tibial tendon insufficiency of the left foot with 
mid foot collapse, tendon dysfunction and marked foot 
pronation.  He controlled his symptoms with prescriptive 
footwear.  He was restricted from standing or walking for 
more than 15 minutes at a time, but was deemed capable of 
performing "sedentary type office work."

In May 1992, the veteran was granted disability benefits from 
SSA effective to April 17, 1992.  The primary diagnosis was 
listed as chronic ischemic disease with or without angina, 
and disorders of the muscle, ligament or fascia.

VA examination in December 1992 reflected the veteran's 
subjective complaints as follows:

"The veteran has no symptoms.  He can use his ski 
machine ten to fifteen minutes daily for the 
equivalent of one mile.  He can walk as far as a 
city block without any distress.  He uses 
approximately four to five Nitroglycerin 
sublingual every two weeks."

The veteran's physical examination showed regular sinus 
rhythm of the heart with no murmurs.  There was no neck vein 
distension.  His blood pressure was 128/84.  An ECG showed 
sinus bradycardia, but was otherwise normal.  His chest x-ray 
showed a normal sized heart with evidence of previous CABG.  
His lungs were clear.  A stress test was not indicated.  He 
was provided a diagnosis as follows:

"Coronary artery disease with a history of 
myocardial infarction x2 in 1983 and 1990; status 
post coronary artery bypass grafting in 1983; 
stable angina; on medications.  No evidence of 
congestive heart failure.  Exercise tolerance is 
fair to good."

An RO rating decision dated March 1993 denied a rating in 
excess of 30 percent for service connected coronary artery 
disease.

VA heart examination in September 1993 recorded the veteran's 
complaints as follows:

"The veteran was last examined on 12/22/92 at 
VAMC, Richmond, VA.  Since that time, he has 
complained of fatigue to the extent that he is 
unable to cut his own grass.  When he goes to the 
mall with his wife, he is unable to walk with 
her.  He has to rest.  He has no complaints of 
chest pain or shortness of breath.  His 
medications at this time consist of Mevacor, 
Lopressor, Aspirin, Nitroglycerin p.r.n.  He 
limits himself from exercising because of 
fatigue.  For that reason, he does not believe 
that he is truly testing any chest pain."

The veteran's physical examination showed him to be well-
developed and well nourished.  His lungs were clear, and 
heart showed regular sinus rhythm.  Blood pressure was 
132/80.  His ECG showed sinus bradycardia in keeping with the 
Lopressor medication.  A stress test was not indicated.  He 
was given a diagnosis of coronary artery disease with a 
history of myocardial infarction x2 in 1983 and 1990; status 
post coronary artery bypass grafting in 1983; and stable 
angina; on medications.  The examiner indicated that there 
was no evidence of congestive heart failure, and exercise 
tolerance was deemed fair.

A September 1993 VA arteries and veins examination recorded 
the veteran's history of having minor edema of the left leg, 
and increased pain in the left foot, following his vein graft 
for bypass surgery.  His physical examination showed a well-
healed surgical scar on the inner aspect of the left leg.  
There were no varicose veins noted.  He had a trace of edema 
at the ankle area with minor pigment discoloration.  He had 
bilateral hammertoe deformity of the foot.  The posterior 
tibial tendon dysfunction, as alleged by the private 
physician, was not demonstrated as both feet showed the same 
amount of strength, deformity and weakness.  He was given the 
following diagnoses:

"1.  Impaired venous circulation, left leg, 
secondary to vein graft for bypass surgery, which 
results in minor edema and skin pigmentation 
discoloration.

2.  Bilateral hammertoe deformity, congenital.

3.  Cannot demonstrate posterior tibial tendon 
dysfunction."

An RO rating decision dated October 1993 granted service 
connection for impaired venous circulation of the left lower 
extremity, and assigned an initial 10 percent rating 
effective April 26, 1993.  The RO denied an increased rating 
for coronary artery disease.

In an application for TDIU received in April 1994, the 
veteran reported working as an "LP Manager" with Ames 
Department Stores, Inc., from July 1987 to April 1992.  His 
reason for termination was "[location was closed; property 
sold; most employees terminated February, 1992.  I was 
continued until property transfer occurred, but not offered 
continued employment at another location."  He had worked 40 
hours per week with a highest gross earnings of $2,800.00 per 
month.  He had lost 60 days due to illness.  He listed 
multiple unsuccessful applications for employment in 
occupations such as field inspector, loss prevention, 
government liaison, information officer, occupational safety, 
special investigator and development assistant.  He last 
submitted applications for employment in January 1993.

An RO rating decision dated April 1994 granted entitlement to 
TDIU effective November 16, 1993.

In pertinent part, a VA examination in July 2002 estimated 
the veteran to have workload of 2 to 3 METS reporting that he 
lacked exercise out of fear rather than physician 
instructions or the onset of pain.  An echocardiogram 
revealed normal left ventricular size and function, mild 
pulmonary hypertension and an ejection fraction of 55 
percent.

By rating decision dated April 2005, the RO granted a 100 
percent schedular rating effective to November 23, 1992.  In 
so doing, the RO exercised reasonable doubt in favor of the 
veteran by finding that the evidence was in equipoise as to 
whether more than sedentary employment was precluded due to 
his service connected coronary artery disease.

II.  Earlier effective date - schedular rating

The veteran contends that he is entitled to an effective date 
prior to November 23, 1992 for the award of a 100 percent 
disability evaluation for coronary artery disease with 
myocardial infarction and coronary artery bypass grafting 
residuals.

The method for determining the effective date of award of an 
increased rating is set forth in 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400.  The effective date of an award for an 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received within one year from the 
date of the increase in disability, or the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005).  See also Harper v. Brown, 10 Vet. App. 
125 (1997).  The term "application," while not defined in 
the statute, is broadly construed by regulation to include 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  
Where, as in this case, a formal claim has already been 
allowed, certain submissions will be accepted as an informal 
claim such as a report of examination or hospitalization by 
the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2005).  Where an RO 
fails to forward a formal application to a veteran who has 
filed an informal claim, the date of informal claim must be 
deemed the date of the claim.  Servello v. Derwinski, 3 Vet. 
App. 196 (1992); 38 C.F.R. § 3.155 (2005).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2005).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

The record reflects that the RO denied a claim for an 
increased rating for coronary artery disease by means of a 
rating decision dated June 25, 1991.  The veteran was advised 
of this decision by RO letter dated June 28, 1991, but he did 
not file a timely appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(a) (1991) (a Notice of Disagreement 
(NOD) shall be filed with the agency of original jurisdiction 
within 1-year from the date that the agency mails notice of 
the determination).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2005).

The record next reflects that the veteran submitted a VA Form 
21-4138 received by the RO on November 23, 1992 that has been 
accepted by the RO as constituting the application for 
benefits accepted as the effective date of award for the 
increased rating claim on appeal.  Attached to that 
application was VA claim for waiver of payment for life 
insurance premiums due to total and permanent disability.  
The listed diseases were "Heart Disease/Post Tibial 
Tendon."  The application itself does not include a date 
stamp indicating when the application was received by 
Philadelphia, Pennsylvania, RO.  The Board notes that the 
veteran self-dated the application as June 10, 1992.  For 
purposes of this decision, the Board will presume that this 
application could be accepted as an informal claim as being 
within constructive possession of the St. Petersburg, 
Florida, RO.  38 C.F.R. § 3.155 (2005).  See generally Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
question on appeal is whether it is factually ascertainable 
that the criteria for a 100 percent schedular award were met 
for time period prior to November 23, 1992.

The law extant in effect at the time of the November 1992 
application for benefits provided for disability ratings 
based on the average impairment of earning capacity resulting 
from disability. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1992).  The Board notes that revisions to the criteria 
for evaluating cardiovascular disorders in 1998 may not be 
considered for the time period in question.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Separate diagnostic codes identified 
the various disabilities.  Where there was a question as to 
which of two evaluations should be applied, the higher 
evaluation was to be assigned if the disability more closely 
approximated the criteria required for that rating.  
Otherwise, the lower rating would be assigned.  38 C.F.R. § 
4.7 (1992).  The determination of whether an increased 
evaluation was warranted was to be based on a review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The severity of a cardiovascular disability was ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.104.  The rating schedule provided that a 100 percent 
evaluation was warranted for coronary artery bypass surgery 
residuals for a period of one year following the surgery. 38 
C.F.R. § 4.104, Diagnostic Code 7017 (1992).  Thereafter, the 
rating was to be based upon the criteria for arteriosclerotic 
heart disease with a minimum 30 percent rating to be 
assigned.  Id.  Notes following Diagnostic Code 7017 
indicated that authentic myocardial insufficiency with 
arteriosclerosis could be substituted for occlusion, and that 
the 100 percent schedular rating would commence after an 
initial grant of a one-month convalescence rating under 38 
C.F.R. § 4.30.

The criteria for evaluating arteriosclerotic heart disease, 
pursuant to Diagnostic Code 7005, read as follows:

7005 Arteriosclerotic heart disease:

During and for 6 months following acute illness 
from coronary occlusion or thrombosis, with 
circulatory shock, etc., .............100 After 6 
months, with chronic residual findings of 
congestive heart failure or angina on moderate 
exertion or more than sedentary employment 
precluded.......................                   
..............100 Following typical history of 
acute coronary occlusion or thrombosis, as above, 
or with history of substantiated repeated anginal 
attacks, more than light manual labor not 
feasible... .........................60 Following 
typical coronary occlusion or thrombosis, or with 
history of substantiated anginal attack, ordinary 
labor feasible........30

The Board finds, by a preponderance of the evidence, that the 
criteria for a 100 percent schedular rating had not been met 
for the time period prior to November 23, 1992.  There is no 
medical evidence, or lay allegation, that the veteran 
manifested congestive heart failure.  Rather, VA examination 
as late as September 1993 showed no evidence of congestive 
heart failure.  Up until December 1990, the veteran reported 
to his treating physician of being capable of performing 
"rigorous yardwork" without symptoms.  Investigation into 
possible unstable angina in December 1990 included the 
results of a December 1990 Bruce protocol test wherein the 
veteran attained a workload of 7 METS, and a February 1991 
stress test wherein he achieved a workload of 10.1 METS.  VA 
examination in December 1992 included the veteran's report of 
having no symptoms, and exercising the equivalent of one mile 
per day.  The veteran worked full-time as a manager with Ames 
Department Stores until April 17, 1992 at which time he was 
laid off for economic reasons.  On this record, the Board 
finds that the lay and medical evidence of record 
demonstrates that, prior to November 23, 1992, the veteran's 
service connected coronary artery disease did not preclude 
more than sedentary employment nor result in congestive heart 
failure or angina on moderate exertion.  

In so holding, the Board acknowledges the veteran argument 
that he was deemed unemployable by SSA as of April 17, 1992.  
SSA benefits are determined under different criteria, and 
their findings are not controlling upon VA for compensation 
purposes.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
In fact, the SSA determination deemed unemployability as 
related to other factors such as his left lower extremity 
disability.  Similarly, the VA finding of permanent 
disability for waiver of life insurance premiums comes under 
Chapter 19 of Title 38 under a different set of 
considerations and criteria.  It is also clear that this 
determination took into consideration the left lower 
extremity disability that is not part of the schedular 
consideration of the cardiovascular disability at hand.

The Board deems the veteran has competent to report his 
symptoms and limitations due to his cardiovascular disease, 
but places the greatest probative weight upon the stress 
testing performed in December 1990 and February 1991 
objective measuring a workload capacity from 7 to 10.1 METS.  
One MET (metabolic equivalent) represents the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  See 
38 C.F.R. § 4.104, NOTE (2) (2005).  By way of example, 
current regulations assign a 10 percent rating for a workload 
capacity in the range of 7-10 METS.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2005).  Additionally, the veteran's 
testimony in 1994, 1996 and 1998 recalling his symptoms and 
limitations prior to November 1992, particularly of having no 
capacity to perform even sedentary employment, are not borne 
out by the objective medical evidence nor the fact that he 
was performing substantially gainful employment as of April 
16, 1992 when he was terminated due to economic reasons.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  Thus, 
the Board must deny the claim of entitlement to an effective 
date prior to November 23, 1992 for the award of a 100 
percent disability evaluation for coronary artery disease 
with myocardial infarction and coronary artery bypass 
grafting residuals

III.  Earlier Effective date - TDIU

The veteran also claims that his service connected 
disabilities rendered him unemployable prior to November 23, 
1992.  For purposes of this discussion, the Board will 
consider the veteran's application for waiver of insurance 
premiums filed in 1992 as constituting an informal claim for 
TDIU.  38 C.F.R. § 3.155 (2005).  See Roberson v. Principi, 
251 F.3d 1378, 1384 (2001); Bell, 2 Vet. App. at 613.

The law extant in 1992 provided that total disability ratings 
for compensation were assignable where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there was only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there were two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1992).  For TDIU purposes, 
marginal employment was not to be considered substantially 
gainful employment.  38 C.F.R. § 4.17 (1992).  Factors to be 
considered, however, included the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16 (1992).

For the time period prior to November 23, 1992, the veteran 
was service connected for coronary artery disease status 
coronary artery bypass graft and myocardial infarction, rated 
as 30 percent disabling; recurrent right inguinal hernia, 
rated as 10 percent disabling; degenerative changes of the 
thoracic spine, rated as noncompensable; bilateral hearing 
loss, rated as noncompensable; bilateral varicosities, rated 
as noncompensable; prostatic hypertrophy, rated as 
noncompensable; and headaches rated as noncompensable.  Under 
VA regulations, his combined 40 percent rating did not meet 
the schedular criteria to render him eligible for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
See 38 C.F.R. § 4.25, TABLE I (1992).

However, it was the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (1992).  Rating boards were required to submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who failed to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The CAVC has held that, when a veteran 
does not meet the schedular requirements of 4.16(a), the 
Board has no authority to assign a TDIU rating under 4.16(b), 
but may refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

An assessment for extra-schedular referral required 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (1992).  The veteran's age and effects of non- 
service connected disability, however, were not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (1992).  The 
issue at hand involved a determination as to whether there 
were circumstances in the case, apart from the non-service- 
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there was some service connected factor outside the norm 
which placed the veteran in a different position than other 
veterans with a 40% combined disability rating.  Id.  The 
fact that the veteran was unemployed or had difficulty 
obtaining employment was not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment. Id. The schedular criteria 
contemplated compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (1992).

As indicated above, the veteran has earned a BS in 
Engineering at the U.S. Naval Academy and an MA in Political 
Science at the University of Brazil.  He also has training in 
various areas such as law enforcement, national security, and 
government contracts.  He has vocational experience as a 
Consultant Independent Contractor, Manager at Lake Land'or 
POA, and LP manager at Ames Department Stores.  He had worked 
full-time employment with Ames until April 16, 1992, wherein 
he was terminated due to a facility closure.  As held above, 
the veteran's service connected coronary artery disease did 
not preclude him from performing sedentary employment prior 
to November 1992.  There is no competent medical evidence 
suggesting that the disabilities for which service connection 
was in effect at that time, when considered singly or 
combined, markedly interfered with his employability.  
Rather, the evidence strongly suggests that, at the very 
least, the veteran continued to be capable of physically 
performing in a sedentary-type vocation after his lay off in 
April 1992.  In fact, the veteran perceived himself as 
remaining capable of performing substantially gainful 
employment as he continued to submit application for 
employment until January 1993.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran was 
unemployable due to his service connected disabilities for 
the time period prior to November 23, 1992.  The Board finds 
that the lay opinion and testimony by the veteran to be 
neither persuasive nor supportable when viewed in light of 
the entire evidence of record.  As indicated above, the SSA 
disability determination and VA waiver determination were 
rendered under different criteria.  More importantly, both 
decisions clearly included the veteran's lower extremity 
disability as causative, in part, of his unemployability.  
Service connection for the left lower extremity disability 
was established as of April 26, 1993.  The Board cannot 
consider the effects of this disability upon the veteran's 
entitlement to TDIU for an earlier time period.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.341(a) (2005).  The benefit 
of the doubt rule is not for application, and the claim for 
entitlement to an effective date earlier than November 23, 
1992 for the award of TDIU is denied.

IV.  Duty to assist and provide notice

In so holding, the Board notes that the veteran filed his 
claims prior to the passage of the Veterans Claims Assistance 
Act (VCAA) of 2000 on November 9, 2000.  In pertinent part, 
this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1) above, the Board notes that an RO letter dated April 
2004, as well as the rating decision on appeal, the statement 
of the case (SOC) and multiple supplemental statements of the 
(SSOC), told him what was necessary to substantiate his 
claims.  In fact, the rating decision on appeal, the SOC and 
the multiple SSOC's provided him with specific information as 
to why his claims were being denied, and of the evidence that 
was lacking.  

RO letters dated August 2001, June 2002 and April 2004 
satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The April 2005 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This timing defect was due to 
impossibility as the provisions of the VCAA were enacted 
after the initial AOJ determination.  This de minimis notice 
defect has resulted in no prejudicial harm to the veteran.  
There is no indication that any aspect of the VCAA compliant 
language that may have been issued post-adjudicatory has 
prevented the veteran from providing evidence necessary to 
substantiate his claims and/or affected the essential 
fairness of the adjudication of the claims.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  The RO also obtained legal and 
medical documents pertaining to the veteran's application for 
SSA disability benefits.  VA has provided with multiple 
examinations during the appeal period.  A November 2003 Board 
decision ordered examination of the veteran to determine the 
current nature and severity of his coronary disease for 
purposes of adjudicating an increased rating claim pending at 
that time.  The RO granted the claim in full after receipt of 
VA clinic records, and the order for VA examination became 
moot.  The claims on appeal essentially require a retroactive 
review of the evidence and/or information of record prior to 
November 1992.  The record is complete and all necessary 
information is of record.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to an effective date prior to 
November 23, 1992 for the award of a 100 percent disability 
evaluation for coronary artery disease with myocardial 
infarction and coronary artery bypass grafting residuals is 
denied.

The claim of entitlement to an effective date prior to 
November 23, 1992 for the award of entitlement to TDIU is 
denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


